DETAILED ACTION
This is the first Office action on the merits of Application No. 17/386,717. Claims 1-20 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/2021 and 1/4/2022 have been considered by the examiner.

Claim Interpretation
The definitions of “non-rotatably connected” (paragraph [0017]) and “defines the…rocker pocket” (paragraph [0018]) are acknowledged. 

Claim Objections
Claims 16, 17, and 19 objected to because of the following informalities:  
in claim 16, line 4, the phrase “the first pocket” appears it should be –the first rocker pocket—to be consistent with other wording of this element (e.g. claim 12, line 17);
in claim 17, line 4, the phrase “the second pocket” appears it should be –the second rocker pocket—to be consistent with other wording of this element (e.g. claim 12, line 22); and
in claim 19, line 23, the phrase “with rocker” should be –with the rocker—for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, lines 6-13, the use of the “at least one” modifier in the four alternatives makes the metes and bounds unclear.  It appears the four alternatives are intended to be in the form of ‘the smaller dimension is at least a fractional value of the larger dimension’, but there is nothing that makes this the only interpretation. So, in a hypothetical example, if the first maximum dimension is one tenth of the second maximum dimension (which conversely makes the second maximum dimension greater than the first maximum dimension). While this example would not read on the first and second alternatives, it would read on the third and fourth alternatives because the second maximum dimension is at least one quarter or at least one third of the first maximum dimension. As currently written, all combinations of the first maximum and second maximum dimensions appear to read on at least one of the alternatives, however it seems to the examiner this may not have been the aimed meaning of the claim. One example amendment is the four alternatives can each be amended in a similar way as --the first maximum dimension is smaller than and at least one quarter of the second maximum dimension—and so on.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Japanese document JP2018066430, cited on the IDS dated 1/4/2022) in view of Suzuki (Japanese document JP2017110707, cited on the IDS dated 1/4/2022).
Regarding claim 1, Shi discloses a one-way clutch (Figs. 1-2, 10), comprising: an outer race (Fig. 3, 10B) including: 5a first outer race plate (Fig. 1, 100) defining a first rocker pocket (Fig. 1, 121); and, a second outer race plate (Fig. 1, a different plate 100 multiple shown in Fig. 4): non-rotatably connected to the first outer race plate (via 14); and, defining a second rocker pocket (Fig. 1, 121); an inner race (Fig. 2, 10A) axially disposed between the first outer race plate and the second outer 10race plate; and, a rocker (Fig. 1, 20 and 31) assembly including: a rocker (Fig. 1, roller 20 is similar to a rocker element) arranged to contact the inner race and including: a first portion disposed in the first rocker pocket; and, a second portion disposed in the second rocker pocket (Fig. 2 shows assembled isometric view showing disposal of 20 in plates 100); 15and, a spring (Figs. 1-2, 31): in contact with the rocker.
Shi does not disclose a rocker and spring guide.
Suzuki discloses a rocker (Fig. 1, 30) arranged to contact the inner race (e.g. Fig. 1), a spring guide (Fig. 1, 42) retained by the first outer race plate and the second outer race plate; a spring (Fig. 1, 40): engaged with the spring guide. Suzuki teaches it is known to substitute ratchet/rocker clutches for roller clutches (see page 2 of the translation) and one of ordinary skill would recognize the rocker clutch has lower contact stresses. Suzuki teaches the spring guide can prevent wear and breakage due to bending/curving of the spring (see page 2 of the translation). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shi to incorporate the rocker and spring guide of Suzuki to have lower contact stresses and prevent wear and breakage of the spring.
Regarding claim 2, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein: the first portion of the rocker has a first maximum dimension in an axial direction parallel to an axis of rotation of the one-way clutch; the second portion of the rocker has a second maximum dimension in the axial direction; and, the first maximum dimension is equal to the second maximum dimension (Shi, Fig. 4, element 20 extends through the plates 100 in equal directions).
Regarding claim 3, as best understood, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein: the first portion of the rocker has a first maximum dimension in an axial direction parallel to an axis of rotation of the one-way clutch; the second portion of the rocker has a second maximum dimension in the axial direction; 5and, the first maximum dimension is at least one quarter of the second maximum dimension; or, the first maximum dimension is at least one third of the second maximum dimension; or, 10the second maximum dimension is at least one quarter of the first maximum dimension; or, the second maximum dimension is at least one third of the first maximum dimension (For the reasons similar to the 35 U.S.C. 112(b) rejection, the at least one means the first and second maximum dimension can be equal).
Additionally, although Shi, as modified by Suzuki, already reads on the claim as written, it is noted it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to have the size of the first and second maximum dimension as claimed, since such a modification would have involved a mere change in size of a component. A change of size is generally recognized as being within the level of one of ordinary skill in the art. (MPEP 2144.04(IV)(A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 8, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein: the spring guide includes a spring arm; and, the spring is wrapped around the spring arm (Suzuki, Fig. 1, spring 40 is wrapped around the boss/arm portion of guide 42).  
Regarding claim 9, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein the spring guide includes: 20a first portion disposed in the first rocker pocket; and, a second portion disposed in the second rocker pocket (Shi, Fig. 1, as modified with spring guide 42 of Suzuki, would have the spring guide in both portions).
Regarding claim 10, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein the spring includes: a first portion disposed in the first rocker pocket; and, 25a second portion disposed in the second rocker pocket (Shi, Fig. 1, as modified with spring 40 of Suzuki, would have the spring in both portions).  
Regarding claim 11, Shi, as modified by Suzuki, discloses the one-way clutch of claim 1, wherein: in a locked mode of the one-way clutch, the rocker is in contact with the inner race to block rotation of the outer race, with respect to the inner race, in a first circumferential direction around an axis of rotation of the one-way clutch; 5in a free-wheel mode of the one-way clutch, the outer race is rotatable, with respect to the inner race in a second circumferential direction, opposite the first circumferential direction; and, the rocker is pivotable to switch the one-way clutch between the locked mode and the free-wheel mode (Shi, pages 2 and 4 of the translation).  

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not disclose or render obvious the one-way clutch wherein: the first outer race plate includes: an annular planar surface facing in a first axial direction parallel to an axis of rotation of the one-way clutch; and, a first pocket surface off-set from the annular planar surface; and, the first pocket surface defines the first rocker pocket in a second axial direction, opposite the first axial direction, in combination with the other elements required by claim 1.
	Claim 5 is allowable for its dependency on claim 4.
	Regarding claim 6, the prior art does not disclose or render obvious the one-way clutch wherein: the second outer race plate includes: an annular planar surface facing in a first axial direction parallel to an axis of rotation of the one-way clutch; and, a first pocket surface off-set from the annular planar surface; and, the first pocket surface defines the second rocker pocket in a second axial direction, opposite the first axial direction, in combination with the other elements required by claim 1.
Claim 7 is allowable for its dependency on claim 6.
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the prior art does not disclose or render obvious a one-way clutch, comprising: an outer race including a first pocket wall off-set, in a second axial direction opposite the first axial direction, from the first planar annular surface, and defining a first rocker pocket in the second axial direction; and, a second outer race plate including: a second annular planar surface facing in the second axial direction; and, a second pocket wall off-set, in the first axial direction, from the second planar annular surface, and defining a second rocker pocket in the first axial direction in combination with the other elements required by the claim.
	Regarding claim 19, the prior art does not disclose or render obvious a one-way clutch, comprising: an outer race including: a first pocket wall off-set, in a second axial direction opposite the first axial direction, from the first planar annular surface, and defining a first rocker pocket in the second axial direction; and, a second outer race plate including: a second annular planar surface facing in the second axial direction; and, a second pocket wall off-set, in the first axial direction, from the second planar annular surface, and defining a second rocker pocket in the first axial direction, in combination with the other elements required by the claim.
The closest prior art, Shi (Japanese document JP2018066430, cited on the IDS dated 1/4/2022) and Samie (US Patent Publication 2009026667), disclose a one-way clutch. Shi discloses first outer race plate and second outer race plate (multiple plates 100) with plurality of pockets (121), but does not disclose the first and second pocket surface/wall offset that define the pocket. Samie discloses an outer race (Fig. 2, outer race 12 with plates 17 and 18 that are constrained in bore 70 of the outer race (e.g. paragraph [0070])) including: 5a first outer race plate (Fig. 2, first plate 17) defining a first rocker pocket (Fig. 4, slot 78); and, a second outer race plate (Fig. 2, second plate 18): non-rotatably connected to the first outer race plate (Fig. 4, via pin 38); and, defining a second rocker pocket (Fig. 4, slot 78), but does not disclose the first and second pocket surface/wall offset that define the pocket.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US Patent Publication 20190162250) discloses a first outer race plate (1) and a second outer race plate (8), but the second portion is not disposed in the second rocker pocket. 
Kawai (US Patent Publication 20150285319) discloses ratchet type one-way clutch with a spring guide (15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659